DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 9-11 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHODHAN et al. (US20190196800A1).

As to claim 1, SHODHAN teaches a computer-implemented method, comprising: executing, by a computing system, a declarative infrastructure provisioner (See Fig. 1, par. 0023 regarding software modules  that include a provisioning module 116 for provisioning software; as taught by SHODHAN); provisioning, by the computing system, a first set of infrastructure components based at least in part on providing a first set of declarative instructions to the declarative infrastructure provisioner (See Figs. 2-6, pars. 0024-0027, for example par. 0025 regarding a Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218. Generally, location object 200 represents the type of deployment and associated details and parameters for that deployment; as taught by SHODHAN); deploying, by the computing system, a second set of software artifacts based at least in part on providing a second set of declarative instructions to the declarative infrastructure provisioner (See Figs. 3-6, pars. 0026-0030, for example par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN); and providing, by the computing system, a user interface presenting a plurality of user interface elements, the plurality of user interface elements identifying at least a first status associated with provisioning the first set of infrastructure components and a second status associated with deploying the second set of software artifacts (See Figs. 7A-7J, pars. 0031-0045, for example fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc. Orchestrate panel 713 includes information related to the orchestration of the provisioning process, as well as the orchestration status 714, such as, for example, not configured, configured, etc. Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN).  

As to claim 2, SHODHAN teaches the limitations of claim 1. SHODHAN further teaches wherein the first status associated with provisioning of the first set of infrastructure components and the second status associated with deploying the second set of software artifacts individually correspond to one or more execution targets (See Figs. 2-6, pars. 0024-0027, for example fig. 2 par. 0025 where the Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218; and fig. 3, par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN), each execution target of the one or more execution targets corresponding to a predefined region comprising at least one physical location (See Figs. 2-6, pars. 0042-0044, for example par. 0042 where a location object 200 and a deployment object 300 are created and initialized (640) based on the provisioning parameters. The location object 200 includes an on-premises object 220 for a local network deployment (i.e., on-premises) or a cloud object 210 for a remote network deployment (i.e., cloud-based); as taught by SHODHAN).

As to claim 9, SHODHAN teaches the limitations of claim 1. SHODHAN further teaches generating the user interface to comprise the plurality of user interface elements identifying at least the first status associated with provisioning the first set of infrastructure components and the second status associated with deploying the second set of software artifacts (See Fig. 7A, par. 0032 wherein the Home window 710 includes configure panel 711, orchestrate panel 713 and deploy panel 715. Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as not configured, configured, etc. Orchestrate panel 713 includes information related to the orchestration of the provisioning process, as well as the orchestration status 714, such as not configured, configured, etc. Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as not started, in progress, completed, etc.; as taught by SHODHAN)
As to claim 10, SHODHAN teaches a system, comprising one or more processors; and one or more memories storing computer-executable instructions that, when executed by the one or more processors, causes the system to: execute a declarative infrastructure provisioner (See Fig. 1, par. 0023 regarding software modules  that include a provisioning module 116 for provisioning software; as taught by SHODHAN); provision a first set of infrastructure components based at least in part on providing a first set of declarative instructions to the declarative infrastructure provisioner (See Figs. 2-6, pars. 0024-0027, for example par. 0025 regarding a Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218. Generally, location object 200 represents the type of deployment and associated details and parameters for that deployment; as taught by SHODHAN); deploy a second set of software artifacts based at least in part on providing a second set of declarative instructions to the declarative infrastructure provisioner (See Figs. 3-6, pars. 0026-0030, for example par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN); and provide a user interface presenting a plurality of user interface elements, the plurality of user interface elements identifying at least a first status associated with provisioning the first set of infrastructure components and a second status associated with deploying the second set of software artifacts (See Figs. 7A-7J, pars. 0031-0045, for example fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc. Orchestrate panel 713 includes information related to the orchestration of the provisioning process, as well as the orchestration status 714, such as, for example, not configured, configured, etc. Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN).  

As to claim 11, SHODHAN teaches the limitations of claim 10. SHODHAN further teaches wherein the first status associated with provisioning of the first set of infrastructure components and the second status associated with deploying the second set of software artifacts individually correspond to one or more execution targets (See Figs. 2-6, pars. 0024-0027, for example fig. 2 par. 0025 where the Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218; and fig. 3, par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN), each execution target of the one or more execution targets corresponding to a predefined region comprising at least one physical location (See Figs. 2-6, pars. 0042-0044, for example par. 0042 where a location object 200 and a deployment object 300 are created and initialized (640) based on the provisioning parameters. The location object 200 includes an on-premises object 220 for a local network deployment (i.e., on-premises) or a cloud object 210 for a remote network deployment (i.e., cloud-based); as taught by SHODHAN). 


As to claim 15, SHODHAN teaches a non-transitory computer-readable storage medium comprising one or more processors and one or more memories storing computer-executable instructions that, when executed by the one or more processors, cause a computing device to: execute a declarative infrastructure provisioner (See Fig. 1, par. 0023 regarding software modules  that include a provisioning module 116 for provisioning software; as taught by SHODHAN); provision a first set of infrastructure components based at least in part on providing a first set of declarative instructions to the declarative infrastructure provisioner (See Figs. 2-6, pars. 0024-0027, for example par. 0025 regarding a Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218. Generally, location object 200 represents the type of deployment and associated details and parameters for that deployment; as taught by SHODHAN); deploy a second set of software artifacts based at least in part on providing a second set of declarative instructions to the declarative infrastructure provisioner (See Figs. 3-6, pars. 0026-0030, for example par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN); and provide a user interface presenting a plurality of user interface elements, the plurality of user interface elements identifying at least a first status associated with provisioning the first set of infrastructure components and a second status associated with deploying the second set of software artifacts (See Figs. 7A-7J, pars. 0031-0045, for example fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc. Orchestrate panel 713 includes information related to the orchestration of the provisioning process, as well as the orchestration status 714, such as, for example, not configured, configured, etc. Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN).  

As to claim 16, SHODHAN teaches the limitations of claim 15. SHODHAN further teaches wherein the first status associated with provisioning of the first set of infrastructure components and the second status associated with deploying the second set of software artifacts individually correspond to one or more execution targets (See Figs. 2-6, pars. 0024-0027, for example fig. 2 par. 0025 where the Location object 200 that has two children, i.e., cloud object 210 and on-premises object 220. Cloud object 210 has three children, i.e., Oracle public cloud 212, Amazon web services 216 and bare metal 218; and fig. 3, par. 0026 where Deployment object 300 includes at least an operating system object 310 and a JDE components object 320. Operating system object has two children, i.e., Windows object 312 and Linux object 314. Linux object 314 has two children, i.e., Red Hat object 316 and Oracle Enterprise Linux (OEL) object 318. JDE components object 320 has three children, i.e., database server object 322, enterprise server object 324 and web component object 326; as taught by SHODHAN), each execution target of the one or more execution targets corresponding to a predefined region comprising at least one physical location (See Figs. 2-6, pars. 0042-0044, for example par. 0042 where a location object 200 and a deployment object 300 are created and initialized (640) based on the provisioning parameters. The location object 200 includes an on-premises object 220 for a local network deployment (i.e., on-premises) or a cloud object 210 for a remote network deployment (i.e., cloud-based); as taught by SHODHAN).


Claims 3-4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SHODHAN et al. (US20190196800A1) in view of MORRIS et al. (US20150350021A1).

As to claim 3, SHODHAN teaches the limitations of claim 1. SHODHAN further teaches presenting, by the computing system, a visual representation of progress corresponding to a phase of a plurality of phases, each phase of the plurality of phases being associated with provisioning a respective set of infrastructure components or deploying a respective set of software artifacts to a set of execution targets (See Fig. 7A, par. 0032 where Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN).
SHODHAN does not teach each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution.
In similar field of endeavor, MORRIS teaches each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution (See Fig. 4, par. 0053 wherein the generation of the computing infrastructure instance 315 may require executing one or more specific sequences of provisioning and configuring services. For example, generating a desired instance 315 may require performing (in sequence) provisioning a first service, partial configuration of the first service with a first set of configuration parameters, provisioning a second service, additional configuration of the first and second services with a second set of configuration parameters, provisioning a third service, and so on; see also claims 5, 8, 14, 17 and 20; as taught by MORRIS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN method to include the teachings of MORRIS 

As to claim 4, SHODHAN and MORRIS teach the limitations of claim 3. SHODHAN further teaches wherein presenting the visual representation of progress corresponding to the phase comprises presenting, within the visual representation of progress corresponding to the phase, respective indicators of status corresponding to the set of execution targets (See Figs. 7I-7J, par. 0044 where the deploy window 780 displays a deployment status 786 of each component of the software application. FIG. 7I depicts a successful deployment status of a Database and Enterprise server, while FIG. 7J depicts a successful deployment status of a Web and Deployment server; as taught by SHODHAN). The motivation to combine is the same as that used for claim 3.

As to claim 12, SHODHAN teaches the limitations of claim 10. SHODHAN further teaches wherein executing the instructions further causes the system to present a visual representation of progress corresponding to a phase of a plurality of phases, each phase of the plurality of phases being associated with provisioning a respective set of infrastructure components or deploying a respective set of software artifacts to a set of execution targets (See Fig. 7A, par. 0032 where Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN).
SHODHAN does not teach each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution.
In similar field of endeavor, MORRIS teaches each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution (See Fig. 4, par. 0053 wherein the generation of the computing infrastructure instance 315 may require executing one or more specific sequences of provisioning and configuring services. For example, generating a desired instance 315 may require performing (in sequence) provisioning a first service, partial configuration of the first service with a first set of configuration parameters, provisioning a second service, additional configuration of the first and second services with a second set of configuration parameters, provisioning a third service, and so on; see also claims 5, 8, 14, 17 and 20; as taught by MORRIS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN system to include the teachings of MORRIS wherein each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution. Such a person would have been motivated to make this combination as certain computing infrastructure definitions may include complex sets of many different interoperable services, each of which may have detailed and specific technical configuration requirements (MORRIS, par. 0053).

As to claim 17, SHODHAN teaches the limitations of claim 15. SHODHAN further teaches wherein executing the instructions further causes the computing device to present a visual representation of progress corresponding to a phase of a plurality of phases, each phase of the plurality of phases being associated with provisioning a respective set of infrastructure components or deploying See Fig. 7A, par. 0032 where Deploy panel 715 includes information related to the deployment of the software application, as well as the deployment status 716, such as, for example, not started, in progress, completed, etc.; as taught by SHODHAN).
SHODHAN does not teach each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution.
In similar field of endeavor, MORRIS teaches each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution (See Fig. 4, par. 0053 wherein the generation of the computing infrastructure instance 315 may require executing one or more specific sequences of provisioning and configuring services. For example, generating a desired instance 315 may require performing (in sequence) provisioning a first service, partial configuration of the first service with a first set of configuration parameters, provisioning a second service, additional configuration of the first and second services with a second set of configuration parameters, provisioning a third service, and so on; see also claims 5, 8, 14, 17 and 20; as taught by MORRIS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN non-transitory computer-readable storage medium to include the teachings of MORRIS wherein each execution target of the set of execution targets corresponding to a predefined region comprising at least one physical location, the plurality of phases being associated with a predefined order of execution. Such a person would have been motivated to make this combination as certain computing infrastructure definitions may include complex sets of many different interoperable services, each of which may have detailed and specific technical configuration requirements (MORRIS, par. 0053).
Claims 5, 8, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHODHAN et al. (US20190196800A1) in view of KOVACHEVA et al. (US20180167275A1).

As to claim 5, SHODHAN teaches the limitations of claim 1. SHODHAN does not teach identifying, by the computing system, a previous configuration of a software artifact of the second set of software artifacts; identifying, by the computing system, a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and providing, by the computing system and via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact.
In similar field of endeavor, KOVACHEVA teaches identifying, by the computing system, a previous configuration of a software artifact of the second set of software artifacts (See Fig. 2, par. 0048 where the user interface may include a list of previously generated basic blueprints (e.g., the web server blueprint 202, the application server blueprint 204, the database server blueprint 206, etc.) to allow selection of desired blueprints; as taught by KOVACHEVA); identifying, by the computing system, a new configuration of the software artifact based at least in part on deploying the second set of software artifacts (See Fig. 2, pars. 0049-0051, for example par. 0048 where an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C; as taught by KOVACHEVA); and providing, by the computing system and via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact (See Fig. 3, par. 0053 where the cloud interface 132 depicts vA 320 communicating with a plurality of component or host servers 330, 332, 334, 336 which store components for execution by users (e.g., Web server 210A with Web components, App server 210B with application components, DB server 210C with database components); as taught by KOVACHEVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN method to include the teachings of KOVACHEVA wherein identifying, by the computing system, a previous configuration of a software artifact of the second set of software artifacts; identifying, by the computing system, a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and providing, by the computing system and via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact. Such a person would have been motivated to make this combination as Different deployment plans 128 may be generated from a single basic blueprint 126 to test prototypes (e.g., new application versions), to scale up and/or scale down deployments, and/or to deploy the application to different deployment environments 112 (e.g., testing, staging, production). The deployment plan 128 is separated and distributed as local deployment plans having a series of tasks to be executed by the VMs 114 provisioned from the deployment environment 112 (KOVACHEVA, par. 0041).

As to claim 8, SHODHAN teaches the limitations of claim 1. SHODHAN does not teach wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, and the computer-implemented method further comprising presenting, by the computing system, a set of changes to be made to the software resources as part of modifying the software resources from the first state to the second state.
In similar field of endeavor, KOVACHEVA teaches wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, and the computer-implemented method further comprising presenting, by the See Fig. 3, par. 0065 regarding the cloud interface 132 used to provision and configure VMs, and when a service supported on a node is reconfigured to support a node change event (such as a “node added” event) using the techniques disclosed herein, the script executed in connection with the node change event can cause the service to be temporarily shut down, can cause a line of code associated with the service to be modified to indicate the presence of the new node, for example, and thereafter, the script can cause the service to be restarted 65; as taught by KOVACHEVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN method to include the teachings of KOVACHEVA wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, and the computer-implemented method further comprising presenting, by the computing system, a set of changes to be made to the software resources as part of modifying the software resources from the first state to the second state. Such a person would have been motivated to make this combination as Different deployment plans 128 may be generated from a single basic blueprint 126 to test prototypes (e.g., new application versions), to scale up and/or scale down deployments, and/or to deploy the application to different deployment environments 112 (e.g., testing, staging, production). The deployment plan 128 is separated and distributed as local deployment plans having a series of tasks to be executed by the VMs 114 provisioned from the deployment environment 112 (KOVACHEVA, par. 0041).

As to claim 13, SHODHAN teaches the limitations of claim 10. SHODHAN does not teach identify a previous configuration of a software artifact of the second set of software artifacts; identify a new configuration of the software artifact based at least in part on deploying the second set of software 
In similar field of endeavor, KOVACHEVA teaches identify a previous configuration of a software artifact of the second set of software artifacts (See Fig. 2, par. 0048 where the user interface may include a list of previously generated basic blueprints (e.g., the web server blueprint 202, the application server blueprint 204, the database server blueprint 206, etc.) to allow selection of desired blueprints; as taught by KOVACHEVA); identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts (See Fig. 2, pars. 0049-0051, for example par. 0048 where an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C; as taught by KOVACHEVA); and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact (See Fig. 3, par. 0053 where the cloud interface 132 depicts vA 320 communicating with a plurality of component or host servers 330, 332, 334, 336 which store components for execution by users (e.g., Web server 210A with Web components, App server 210B with application components, DB server 210C with database components); as taught by KOVACHEVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN system to include the teachings of KOVACHEVA to identify a previous configuration of a software artifact of the second set of software artifacts; identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact. Such a person would have been motivated to make this combination as Different deployment plans 128 may be generated from a single basic blueprint 126 

As to claim 18, SHODHAN teaches the limitations of claim 15. SHODHAN does not teach wherein executing the instructions further causes the computing device to: identify a previous configuration of a software artifact of the second set of software artifacts; identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact. 
In similar field of endeavor, KOVACHEVA teaches identify a previous configuration of a software artifact of the second set of software artifacts (See Fig. 2, par. 0048 where the user interface may include a list of previously generated basic blueprints (e.g., the web server blueprint 202, the application server blueprint 204, the database server blueprint 206, etc.) to allow selection of desired blueprints; as taught by KOVACHEVA); identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts (See Fig. 2, pars. 0049-0051, for example par. 0048 where an instruction to provision the multi-machine blueprint 208 may result in the provisioning of a multi-machine service formed from one or more VMs 114 that includes virtualized web server(s) 210A, virtualized application server(s) 210B, and virtualized database server(s) 210C; as taught by KOVACHEVA); and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact (See Fig. 3, par. 0053 where the cloud interface 132 depicts vA 320 communicating with a plurality of component or host servers 330, 332, 334, 336 which store components for execution by users (e.g., Web server 210A with Web components, App server 210B with application components, DB server 210C with database components); as taught by KOVACHEVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN non-transitory computer-readable storage medium to include the teachings of KOVACHEVA to identify a previous configuration of a software artifact of the second set of software artifacts; identify a new configuration of the software artifact based at least in part on deploying the second set of software artifacts; and provide, via the user interface, an indication of a change from the previous configuration to the new configuration of the software artifact. Such a person would have been motivated to make this combination as Different deployment plans 128 may be generated from a single basic blueprint 126 to test prototypes (e.g., new application versions), to scale up and/or scale down deployments, and/or to deploy the application to different deployment environments 112 (e.g., testing, staging, production). The deployment plan 128 is separated and distributed as local deployment plans having a series of tasks to be executed by the VMs 114 provisioned from the deployment environment 112 (KOVACHEVA, par. 0041).

As to claim 20, SHODHAN teaches the limitations of claim 15. SHODHAN does not teach wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, wherein executing the instructions further causes the computing device to present a set of changes to be made to the software resources as part of modifying the software resources from the first state to the second state.
In similar field of endeavor, KOVACHEVA teaches wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, wherein executing the instructions further causes the computing device to present a See Fig. 3, par. 0065 regarding the cloud interface 132 used to provision and configure VMs, and when a service supported on a node is reconfigured to support a node change event (such as a “node added” event) using the techniques disclosed herein, the script executed in connection with the node change event can cause the service to be temporarily shut down, can cause a line of code associated with the service to be modified to indicate the presence of the new node, for example, and thereafter, the script can cause the service to be restarted 65; as taught by KOVACHEVA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN non-transitory computer-readable storage medium to include the teachings of KOVACHEVA wherein deploying the second set of software artifacts comprises modifying software resources associated with an execution target from a first state to a second state, wherein executing the instructions further causes the computing device to present a set of changes to be made to the software resources as part of modifying the software resources from the first state to the second state. Such a person would have been motivated to make this combination as Different deployment plans 128 may be generated from a single basic blueprint 126 to test prototypes (e.g., new application versions), to scale up and/or scale down deployments, and/or to deploy the application to different deployment environments 112 (e.g., testing, staging, production). The deployment plan 128 is separated and distributed as local deployment plans having a series of tasks to be executed by the VMs 114 provisioned from the deployment environment 112 (KOVACHEVA, par. 0041).


Claims 6-7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SHODHAN et al. (US20190196800A1) in view of ASWATHANARAYANA et al. (US20170041189A1).

As to claim 6, SHODHAN teaches the limitations of claim 1. SHODHAN further teaches presenting, by the computing system and via the user interface, an indication of the failure (See fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc.; as taught by SHODHAN); receiving, by the computing system, user input (See fig. 7A, par. 0032 wherein The service types panel 725 has several selectable widgets that allow information to be displayed within orchestrate window 730 or input through several pop-up windows; as taught by SHODHAN).
SHODHAN does not teach detecting, by the computing system, a failure in provisioning of at least one infrastructure component of the first set of infrastructure components; and performing, by the computing system, at least one remedial action in response to the user input.
In similar field of endeavor, ASWATHANARAYANA teaches detecting, by the computing system, a failure in provisioning of at least one infrastructure component of the first set of infrastructure components; and performing, by the computing system, at least one remedial action in response to the user input (See Figs. 3-4, par. 0023 wherein UCDC template is designed to be fault tolerant so that the provisioning workflow can be re-started from the nearest suitable point from the point of failure in case the process fails midway while provisioning across hybrid cloud platforms; as taught by ASWATHANARAYANA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN method to include the teachings of ASWATHANARAYANA for detecting, by the computing system, a failure in provisioning of at least one 

As to claim 7, SHODHAN teaches the limitations of claim 1. SHODHAN further teaches presenting, by the computing system and via the user interface, an indication of the failure (See figs. 7I-7J, par. 0044 wherein during deployment, the deploy window 780 displays a deployment status 786 of each component of the software application. FIG. 7I depicts a successful deployment status of a Database and Enterprise server, while FIG. 7J depicts a successful deployment status of a Web and Deployment server; as taught by SHODHAN); receiving, by the computing system, user input (See fig. 7A, par. 0032 wherein The service types panel 725 has several selectable widgets that allow information to be displayed within orchestrate window 730 or input through several pop-up windows; as taught by SHODHAN).
SHODHAN does not teach detecting, by the computing system, a failure in deployment of at least one software artifact of the second set of software artifacts; and performing, by the computing system, at least one remedial action in response to the user input.
In similar field of endeavor, ASWATHANARAYANA teaches detecting, by the computing system, a failure in deployment of at least one software artifact of the second set of software artifacts; and See Figs. 4-5, par. 0043 wherein the control logic 500 further includes the steps of executing a plurality of verification scripts on each of the plurality of target cloud platforms at step 518, determining if the deployment is successfully completed by validating results of the execution at step 519, and triggering a roll back if the deployment is not successfully completed at step 520; as taught by ASWATHANARAYANA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN method to include the teachings of ASWATHANARAYANA for detecting, by the computing system, a failure in deployment of at least one software artifact of the second set of software artifacts; and performing, by the computing system, at least one remedial action in response to the user input. Such a person would have been motivated to make this combination as the existing mechanism therefore fails to provide (a) integrated provisioning of application environment and deployment of application across hybrid platforms in terms of automation, registration, execution and verification; and (b) reusable and interoperable artefacts (e.g., templates, scripts, and so forth) and processes provisioning of application environment and deployment of application across hybrid platforms. Accordingly, it is difficult and time consuming to provision, use, and manage computing resources across multiple cloud providers and/or data centers (ASWATHANARAYANA, par. 0004).






As to claim 14, SHODHAN teaches the limitations of claim 10. SHODHAN further teaches present, via the user interface, an indication of the failure (See fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc.; as taught by SHODHAN); receive user input (See fig. 7A, par. 0032 wherein The service types panel 725 has several selectable widgets that allow information to be displayed within orchestrate window 730 or input through several pop-up windows; as taught by SHODHAN).
SHODHAN does not teach detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input. 
In similar field of endeavor, ASWATHANARAYANA teaches detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input (See Figs. 3-4, par. 0023 wherein UCDC template is designed to be fault tolerant so that the provisioning workflow can be re-started from the nearest suitable point from the point of failure in case the process fails midway while provisioning across hybrid cloud platforms; as taught by ASWATHANARAYANA). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN system to include the teachings of ASWATHANARAYANA to detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input. Such a person would have been motivated to make this combination as the existing mechanism therefore fails 

As to claim 19, SHODHAN teaches the limitations of claim 15. SHODHAN further teaches present, via the user interface, an indication of the failure (See fig. 7A, par. 0032 wherein Configure panel 711 includes information related to the configuration of the provisioning process, as well as the configuration status 712, such as, for example, not configured, configured, etc.; as taught by SHODHAN); receive user input (See fig. 7A, par. 0032 wherein The service types panel 725 has several selectable widgets that allow information to be displayed within orchestrate window 730 or input through several pop-up windows; as taught by SHODHAN).
SHODHAN does not teach detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input. 
In similar field of endeavor, ASWATHANARAYANA teaches detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input (See Figs. 3-4, par. 0023 wherein UCDC template is designed to be fault tolerant so that the provisioning workflow can be re-started from the nearest suitable point from the point of failure in case the process fails midway while provisioning across hybrid cloud platforms; as taught by ASWATHANARAYANA). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHODHAN non-transitory computer-readable storage medium to include the teachings of ASWATHANARAYANA to detect a failure in provisioning of at least one infrastructure component of the first set of infrastructure components or in deployment of at least one software artifact of the second set of software artifacts; and perform at least one remedial action in response to the user input. Such a person would have been motivated to make this combination as the existing mechanism therefore fails to provide (a) integrated provisioning of application environment and deployment of application across hybrid platforms in terms of automation, registration, execution and verification; and (b) reusable and interoperable artefacts (e.g., templates, scripts, and so forth) and processes provisioning of application environment and deployment of application across hybrid platforms. Accordingly, it is difficult and time consuming to provision, use, and manage computing resources across multiple cloud providers and/or data centers (ASWATHANARAYANA, par. 0004).




Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Publication Number
Filing Date
Title
US20180293152A1
2017-09-29
Partitioning and orchestrating infrastructure software deployments for safety and agility across diverse configurations and hardware types
US20190180034A1
2017-12-07
Compliant software component infrastructure deployment
US8171482B1
2007-05-09
Application environment specifications for provisioning application specific runtime environments using subsets of resources required for execution
US20130117749A1
2011-11-03
Provisioning and Managing an Application Platform
US8997088B2
2013-01-31
Methods and systems for automated deployment of software applications on heterogeneous cloud environments


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174